                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


ANTONIO SALDANA,

               Plaintiff,

v.                                                  Case No. 2:21-cv-339-JLB-NPM

JOHNSON’S TREE SERVICE AND
STUMP GRINDING, INC.,
DAVID JOHNSON, and
DAYNA JOHNSON,

              Defendants.


                                       ORDER

         Before the Court is Plaintiff’s Motion for Extension of Time (Doc. 15). While

unclear, it appears that Plaintiff Antonio Saldana suspects that Defendants Johnson’s

Tree Service and Stump Grinding, Inc., David Johnson, and Dayna Johnson will not

comply with the FLSA Fast-Track Scheduling Order (Doc. 13) and timely serve the

time sheets and payroll records for work performed by Saldana during the time

period at issue. Saldana also voices concern that Defendants will not serve complete

payroll records. So, Saldana does not want to turn over his records until Defendants

do so.

         In essence, Saldana is ready to comply with the FLSA Fast-Track Scheduling

Order, and Defendants have not sought an extension of time to comply. So, both
parties should have been able to meet the July 14, 2021 deadline. Instead, on the

basis of hunches and suspicions, Saldana requests the Court stagger this deadline to

require Defendants to produce their documents first and then Saldana will produce

his. The Court finds no good cause to extend either Saldana’s or Defendants’ July

14, 2021 deadline. The Fast-Track Scheduling Order is a court order that directs

faithful compliance. And the simultaneous exchange of documents has been required

in FLSA cases—without incident—for years. Further, Defendants are represented

by counsel and there is no reason to suspect Defendants’ counsel would not impress

upon his clients the duty to properly comply.

      To avoid future motion practice, the Court will extend the mutual exchange

deadline by a week and clarify that Defendants may not incorporate Saldana’s

production—in any way—when discharging their obligation to comply with the

Court’s order.

      Accordingly, the Motion for Extension of Time (Doc. 15) is GRANTED to

the limited extent that the mutual exchange of documents in the FLSA Fast-Track

Scheduling Order is extended to July 21, 2021. (See Doc. 13, p. 2). All other

provisions of the scheduling order remain in effect.

      ORDERED in Fort Myers, Florida on July 15, 2021.




                                         2
